IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-429-CR
AND

NO. 3-91-430-CR


ROBERT ALEX WILLIAMS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NOS. 40,094 & 40,095, HONORABLE JACK W. PRESCOTT, JUDGE
 



PER CURIAM
	In each cause, appellant judicially confessed to delivering less than twenty-eight
grams of cocaine, a controlled substance.  Tex. Health & Safety Code Ann. § 481.112 (Pamph.
1992).  The district court assessed punishment in each cause, enhanced by a previous felony
conviction, at imprisonment for forty years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeals are frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the records
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488
U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was
delivered to appellant, and appellant was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the records and counsel's brief and agree that the
appeals are frivolous and without merit.  Further, we find nothing in the records that might
arguably support the appeals.
	The judgments of conviction are affirmed.

[Before Justices Powers, Jones and Kidd]
Affirmed
Filed:  February 26, 1992
[Do Not Publish]